DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a selection component... configured to select... a first mapping function for the first memory array and a second memory function for the second memory array...” in claim 11. 
“a mapping component... configured to map logical addresses... to physical addresses within the first memory array... [and] map logical addresses... to physical addresses within the second memory array...” in claim 11. 
“the selection component... further configured to: select... a third mapping function for the first memory array and a fourth mapping function for the second memory array...” in claim 12
“the mapping component... further configured to: map the logical addresses... to physical addresses within the first memory array... and map the logical addresses... to physical addresses within the second memory array...” in claim 13
“the selection component... configured to select the third mapping function and the fourth mapping function based at least in part on a trigger event or a schedule” in claim 14. 
“the selection component... configured to: identify a unique identifier associated with the first memory array, the second memory array, a die that includes the first memory array or the second memory array, or any combination thereof, wherein the selection component is configured to select the first mapping function, the second mapping function, or both for use throughout the first time interval based at least in part on the unique identifier” in claim 16.
“a number generator configured to generate a random number” in claim 18.
“the selection component... configured to select the first mapping function, the second mapping function, or both... based at least in part on the random number” in claim 18. 
“a selection component configured to select... a first mapping function for a first memory array of a first memory dice of the plurality of memory dice and a second mapping function for a second array of a second memory dice of the plurality of memory dice...” in claim 19.
“the selection component... configured to select... a third mapping function for the first memory array and a fourth mapping function for the second memory array...” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a selection component...” in claim 11 is interpreted to cover a circuit, a number of select lines, a controller, or a processor with programming, configured to select, for each bit of a logical address, a logic function from a set of logic functions to apply to the bit based on a generated random number, an input such as a random number, or an identifier of the memory device [0053] [0071] [0072] [0074] [0077] [0123] [0127]. 
“a mapping component...” in claim 11 is interpreted to cover a logic gate or logic function implemented with a processor with programming, for converting each bit of a logical address to a physical address based on the input from the selection component (i.e. the select lines, random number, or identifier of the memory device [0040] [0053] [0070-0077] [0127]. 
“the selection component... ” in claim 12 is interpreted to cover a number of select lines, a controller, or a processor with programming, configured to select, for each bit of a logical address, a logic function from a set of logic functions to apply to the bit based on a generated random number, an input such as a random number, or an identifier of the memory device [0053] [0071] [0072] [0074] [0077] [0123] [0127].
“the mapping component...” in claim 13 is interpreted to cover a logic gate or logic function implemented with a processor with programming, for converting each bit of a logical address to a physical address based on the input from the selection component (i.e. the select lines, random number, or identifier of the memory device [0040] [0053] [0070-0077] [0127].
“the selection component... configured to select the third mapping function and the fourth mapping function based at least in part on a trigger event or a schedule” in claim 14 is interpreted to cover a circuit, a number of select lines, a controller, or a processor with programming, configured to select, for each bit of a logical address, a logic function from a set of logic functions to apply to the bit based on a generated random number, an input such as a random number, or an identifier of the memory device [0053] [0071] [0072] [0074] [0077] [0123] [0127] based on powering a device on [0114], receiving a security key [0115], a number of accesses, or a row hammer event [0112].  
“the selection component... configured to: identify a unique identifier associated with the first memory array, the second memory array, a die that includes the first memory array or the second memory array, or any combination thereof, wherein the selection component is configured to select the first mapping function, the second mapping function, or both for use throughout the first time interval based at least in part on the unique identifier” in claim 16 is interpreted to cover a circuit, a number of select lines, a controller, or a processor with programming, configured to select, for each bit of a logical address, a logic function from a set of logic functions to apply to the bit based on reading a unique identifier of the memory device and selecting logic functions for each bit of the logical address based on the unique identifier [0053] [0071] [0072] [0074] [0077] [0123] [0127].
“a number generator configured to generate a random number” in claim 18 is interpreted to cover a linear feedback shift register, or a change crossing of an asynchronous oscillator driving a counter [0114].
“the selection component... configured to select the first mapping function, the second mapping function, or both... based at least in part on the random number” in claim 18 is interpreted to cover a circuit, a number of select lines, a controller, or a processor with programming, configured to select, for each bit of a logical address, a logic function from a set of logic functions to apply to the bit based on the generated random number [0053] [0071] [0072] [0074] [0077] [0123] [0127].
“a selection component configured to select... a first mapping function for a first memory array of a first memory dice of the plurality of memory dice and a second mapping function for a second array of a second memory dice of the plurality of memory dice...” in claim 19 is interpreted to cover a circuit, a number of select lines, a controller, or a processor with programming, configured to select, for each bit of a logical address, a logic function from a set of logic functions to apply to the bit based on a generated random number, an input such as a random number, or an identifier of the memory device [0053] [0071] [0072] [0074] [0077] [0123] [0127]. 
“the selection component... configured to select... a third mapping function for the first memory array and a fourth mapping function for the second memory array...” in claim 20 is interpreted to cover a circuit, a number of select lines, a controller, or a processor with programming, configured to select, for each bit of a logical address, a logic function from a set of logic functions to apply to the bit based on a generated random number, an input such as a random number, or an identifier of the memory device [0053] [0071] [0072] [0074] [0077] [0123] [0127].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-11 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 13, 17-18 and 21 of U.S. Patent No. US 11,042,490 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. US 11,042,490 B2 contains every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims of the instant application 17/329,989
Claims of US Patent No.
US 11,042,490 B2
1. A method, comprising: selecting, for use throughout a first time interval, a first mapping function for a first memory array of a memory device and a second mapping function for a second memory array of the memory device, the second mapping function different from the first mapping function, the first mapping function and the second mapping function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively; receiving, during the first time interval, a first access command associated with a first logical address for first data stored in the first memory array; using the first mapping function, based at least in part on the first data associated with the first logical address being stored in the first memory array, to determine a first physical address within the first memory array, the first physical address corresponding to the first logical address; and accessing the first data stored in the first memory array based at least in part on the first physical address.
1. A method, comprising: selecting, for use throughout a time interval for a first memory array of a memory device, a first mapping function from a set of mapping functions supported by the memory device, the first mapping function for mapping logical addresses for the first memory array to physical addresses within the first memory array, the first mapping function comprising a first set of logic operations including an inverse operation, an exclusive or (XOR) operation, an exclusive NOR (XNOR) operation, or an address swap function, or any combination thereof; receiving, during the time interval, a first access command comprising a first logical address of data stored in the first memory array; determining a first physical address within the first memory array based at least in part on the first logical address and the first mapping function; accessing the data stored in the first memory array based at least in part on the first physical address; selecting, for use throughout the time interval for a second memory array of the memory device, a second mapping function different from the first mapping function from the set of mapping functions supported by the memory device, the second mapping function for mapping logical addresses for the second memory array to physical addresses within the second memory array, the second mapping function comprising a second set of logic operations including an inverse operation, an exclusive or (XOR) operation, an exclusive NOR (XNOR) operation, or an address swap function, or any combination thereof; receiving, during the time interval, a second access command comprising a second logical address of data stored in the second memory array; determining a second physical address within the second memory array based at least in part on the second logical address and the second mapping function; and accessing the data stored in the second memory array based at least in part on the second physical address.
2. The method of claim 1, further comprising: receiving, during the first time interval, a second access command associated with a second logical address for second data stored in the second memory array; using the second mapping function, based at least in part on the second data associated with the second logical address being stored in the second memory array, to determine a second physical address within the second memory array, the second physical address corresponding to the second logical address; and accessing the second data stored in the second memory array based at least in part on the second physical address.
1... selecting, for use throughout the time interval for a second memory array of the memory device, a second mapping function different from the first mapping function from the set of mapping functions supported by the memory device, the second mapping function for mapping logical addresses for the second memory array to physical addresses within the second memory array... receiving, during the time interval, a second access command comprising a second logical address of data stored in the second memory array; determining a second physical address within the second memory array based at least in part on the second logical address and the second mapping function; and accessing the data stored in the second memory array based at least in part on the second physical address.
8. The method of claim 1, wherein the first mapping function, the second mapping function, or both, comprise a respective set of logic operations including an inverse operation, an exclusive or (XOR) operation, an exclusive NOR (XNOR) operation, an address swap function, a pass-through operation, or any combination thereof.
1... the first mapping function comprising a first set of logic operations including an inverse operation, an exclusive or (XOR) operation, an exclusive NOR (XNOR) operation, or an address swap function, or any combination thereof... the second mapping function comprising a second set of logic operations including an inverse operation, an exclusive or (XOR) operation, an exclusive NOR (XNOR) operation, or an address swap function, or any combination thereof;
9. The method of claim 1, further comprising: generating a random number, wherein selecting the first mapping function, the second mapping function, or both, for use throughout the first time interval is based at least in part on the random number.
1... selecting, for use throughout a time interval for a first memory array of a memory device, a first mapping function... selecting, for use throughout the time interval for a second memory array of the memory device, a second mapping function

6. The method of claim 1, further comprising: generating a random number, wherein selection of the first mapping function, selection of the second mapping function, or both, is based at least in part on the random number.
10. The method of claim 1, further comprising: receiving a security key; selecting, based at least in part on receiving the security key, a third mapping function for the first memory array, the third mapping function different from the first mapping function, the third mapping function comprising a pass-through logic operation for each bit of logical addresses for the first memory array; receiving a second access command associated with a second logical address for second data stored in the first memory array; using the third mapping function, based at least in part on the second data associated with the second logical address being stored in the first memory array, to determine a second physical address within the first memory array, the second physical address corresponding to the second logical address, each bit of the second physical address identical to a corresponding bit of the second logical address; and accessing the second data stored in the first memory array based at least in part on the second physical address.
9. The method of claim 1 further comprising: receiving a security key; selecting, based at least in part on receiving the security key, a third mapping function for the first memory array, the third mapping function different from the first mapping function, the third mapping function comprising a pass-through logic operation for each bit of logical addresses for the first memory array; receiving a second access command associated with a second logical address for second data stored in the first memory array; using the third mapping function, based at least in part on the second data associated with the second logical address being stored in the first memory array, to determine a second physical address within the first memory array, the second physical address corresponding to the second logical address, each bit of the second physical address identical to a corresponding bit of the second logical address; and accessing the second data stored in the first memory array based at least in part on the second physical address
11. An apparatus, comprising: an interface configured to receive logical addresses for accessing data stored in a first memory array and a second memory array; a selection component coupled with the interface and configured to select, for use throughout a first time interval, a first mapping function for the first memory array and a second mapping function for the second memory array, the second mapping function different from the first mapping function, the first mapping function and the second mapping function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively; and Attorney Docket No. P300.01 (88231.2900)Micron Ref. No. 2018-0409.01/US 48 a mapping component coupled with the selection component and configured to map logical addresses received via the interface for the first memory array during the first time interval to physical addresses within the first memory array based at least in part on the first mapping function, the mapping component further configured to map logical addresses received via the interface for the second memory array during the first time interval to physical addresses within the second memory array based at least in part on the second mapping function.
13. An apparatus, comprising: an interface configured to receive logical addresses for accessing data stored in a first memory array and a second memory array; a selection component coupled with the interface and configured to select: for use throughout a time interval for the first memory array, a first mapping function for mapping logical addresses received via the interface for the first memory array to physical addresses within the first memory array, the first mapping function comprising a first set of logic operations including an inverse operation, an exclusive or (XOR) operation, an exclusive NOR (XNOR) operation, or an address swap function, or any combination thereof; and for use throughout the time interval for the second memory array, a second mapping function for mapping logical addresses received via the interface for the second memory array to physical addresses within the second memory array, the second mapping function different from the first mapping function and comprising a second set of logic operations including an inverse operation, an exclusive or (XOR) operation, an exclusive NOR (XNOR) operation, or an address swap function, or any combination thereof; and a mapping component coupled with the selection component and configured to map the logical addresses received via the interface during the time interval for the first memory array to physical addresses within the first memory array based at least in part on the selected first mapping function, the mapping component further configured to map the logical addresses received via the interface during the time interval for the second memory array to physical addresses within the second memory array based at least in part on the second mapping function.
16. The apparatus of claim 11, wherein the selection component is further configured to: identify a unique identifier associated with the first memory array, the second memory array, a die that includes the first memory array or the second memory array, a memory device including the first memory array or the second memory array, or any combination thereof, wherein the selection component is configured to select the first mapping function, the second mapping function, or both, for use throughout the first time interval based at least in part on the unique identifier
17. The apparatus of claim 13, wherein the selection component is configured to select the first mapping function, select the second mapping function, or both, based at least in part on a unique identifier associated with the apparatus.
17. The apparatus of claim 11, wherein the first mapping function, the second mapping function, or both, comprise a respective set of logic operations including an inverse operation, an exclusive or (XOR) operation, an exclusive NOR (XNOR) operation, an address swap function, a pass-through operation, or any combination thereof.
13... the first mapping function comprising a first set of logic operations including an inverse operation, an exclusive or (XOR) operation, an exclusive NOR (XNOR) operation, or an address swap function, or any combination thereof.... a second set of logic operations including an inverse operation, an exclusive or (XOR) operation, an exclusive NOR (XNOR) operation, or an address swap function, or any combination thereof...
18. The apparatus of claim 11, further comprising: a number generator configured to generate a random number, wherein the selection component is configured to select the first mapping function, the second mapping function, or both, for use throughout the first time interval based at least in part on the random number.
18. The apparatus of claim 13, further comprising: a number generator, wherein the selection component is configured to select the first mapping function, select the second mapping function, or both, based at least in part on a number generated by the number generator.
19. An apparatus, comprising: an interface configured to receive logical addresses for a plurality of memory dice; and a selection component configured to select, for use throughout a first time interval, a first mapping function for a first memory array of a first memory dice of the plurality of memory dice and a second mapping function for a second memory array of a second memory dice of the plurality of memory dice, the second mapping function different from the first mapping function, the first mapping function and the second mapping function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively.
21. An apparatus, comprising: an interface configured to receive logical addresses for a plurality of memory dice; a selection component configured to select: for use throughout a time interval for a first memory array included in a first memory die of the plurality of memory dice, a first mapping function for mapping logical addresses for the first memory array to physical addresses within the first memory array, the first mapping function comprising a first set of logic operations including an inverse operation, an exclusive or (XOR) operation, an exclusive NOR (XNOR) operation, or an address swap function, or any combination thereof; and for use throughout the time interval for a second memory array included in a second memory die of the plurality of memory dice, a second mapping function for mapping logical addresses for the second memory array to physical addresses within the second memory array, the second mapping function different than the first mapping function, the second mapping function comprising a second set of logic operations including an inverse operation, an exclusive or (XOR) operation, an exclusive NOR (XNOR) operation, or an address swap function, or any combination thereof.


Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1 recites, “the second mapping function different from the first mapping function”, which as best understood by the Examiner, should be amended to recite, “wherein the second mapping function is different from the first mapping function”.
Claim 1 also recites, “the first mapping function and the second mapping function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively”, which as best understood by the Examiner, should be amended to recite, “and wherein the first mapping function and the second mapping function are configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively”. 
Claim 3 recites, “the third mapping function and the fourth mapping function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively”, which as best understood by the Examiner, should be amended to recite, “wherein the third mapping function and the fourth mapping function are configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively”. 
Claim 10 recites, “the second physical address corresponding to the second logical address, each bit of the second physical address identical to a corresponding bit of the second logical address”, which as best understood by the Examiner, should be amended to recite, “wherein the second physical address corresponds to the second logical address, and each bit of the second physical address is identical to a corresponding bit of the second logical address”. 
Claim 11 recites, “an interface configured to receive logical addresses for accessing data stored in a first memory array and a second memory array”, which as best understood by the Examiner, should be amended to recite, “an interface configured to receive logical addresses for accessing data storing in a first memory array and logical addresses for accessing data stored in a second memory array”. 
Claim 11 also recites, “the second mapping function different from the first mapping function, the first mapping function and the second mapping function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively”, which as best understood by the Examiner, should be amended to recite, “wherein the second mapping function is different from the first mapping function, and the first mapping function and the second mapping function are configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively”. 
Claim 11 also recites, “the mapping component further configured to map logical addresses received via the interface for the second memory array during the first time interval to physical addresses within the second memory array based at least in part on the second mapping function”, which as best understood by the Examiner, should be amended to recite, “wherein the mapping component is further configured to map logical addresses received via the interface for the second memory array during the first time interval to physical addresses within the second memory array based at least in part on the second mapping function”.
Claim 12 also recites, “the third mapping function and the fourth mapping function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively, wherein the fourth mapping function is different from the third mapping function, the third mapping function is different from the first mapping function, and the fourth mapping function is different from the second mapping function”, which as best understood by the Examiner, should be amended to recite, “wherein the third mapping function and the fourth mapping are function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively,  the fourth mapping function is different from the third mapping function, the third mapping function is different from the first mapping function, and the fourth mapping function is different from the second mapping function”
Claim 19 recites, “a first memory array of a first memory dice”, which as best understood by the Examiner, should be amended to recite, “a first memory array of a first memory [[dice]] die”. 
Claim 19 also recites, “a second memory array of a second memory dice”, which as best understood by the Examiner, should be amended to recite, “a second memory array of a second memory [[dice]] die”.
Claims 2-10, 12-18 and 20 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, under the Alice Framework Step 1 analysis, claims 1-20 fall within the four statutory categories of patentable subject matter: a process, machine, manufacture, and composition of matter as claims 1-10 claim a process, and claims 11-20 recite a machine.
Regarding claim 1: 
Under the Alice Framework Step 2A prong 1, the claim recites an abstract idea as the claim recites a mental process of “selecting, for use throughout a first time interval, a first mapping function for a first memory array of a memory device and a second memory array of the memory device, the second mapping function different from the first mapping function” because, under the broadest reasonable interpretation of the claims, one could mentally determine a logic operation to be performed for each bit of a logical memory address (i.e. select a mapping function) for a memory array [0021-0022] or select a mapping function from a set of mapping functions for a memory array (1105) [Fig. 11], and ensure a selection of different mapping functions for each memory array (i.e. select a different logic function for a bit for the first memory array compared to the second memory array, or choose a different mapping function from a set of supported mapping functions for the first memory array compared to the second memory array). Additionally, the claim recites another abstract idea when it recites the mental process of “using the first mapping function, based at least in part on the first data associated with the first logical address being stored in the first memory array, to determine a first physical address within the first memory array, the first physical address corresponding to the first logical address” because the broadest reasonable interpretation of the claims includes determining that the logical address is the physical address (i.e. as the mapping function may be a pass-through (i.e. non-inverting, transparent) operation, which may be performed mentally (“mental processes include observations, evaluations, judgments, and opinions” [MPEP 2106.04(a)(2)(III) ¶2]). Additionally, one could mentally perform selected logic operations to a logical address mentally (i.e. logical address 010 XOR 111 = 101) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional limitation, “the first mapping function and the second mapping function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively”. However, this limitations only amounts to generically linking the claims to a technological environment by linking the application of the abstract idea to memory systems that map logical addresses to physical addresses as described by the specification in [0023]. Accordingly, the limitation fails to integrate the judicial exception into a practical application [MPEP 2106.05(h)]. 
The claim also recites the additional element of “receiving, during the first time interval, a first access command associated with a first logical address for first data stored in the first memory array”. However, this limitation recites insignificant extra-solution activity as it amounts to necessary data gathering and data output for performing the judicial exception and it is analogous to other limitations found to be mere data gathering by the courts, such as Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Additionally, the limitation may be considered insignificant extra-solution activity because it is only the selection of a particular source or data type to be manipulated (i.e. the logical address is from a received command (i.e. particular source)) and is similar to limitations found to be necessary data gathering and output in the form of selecting a particular source or data type to be manipulated by the courts, such as selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). Therefore, the limitation only amounts to mere data gathering and/or selecting a particular source or data type to be manipulated and does not integrate the judicial exception into a practical application [MPEP 2106.05(g)].
The claim recites the additional element of “accessing the first data stored in the first memory array based at least in part on the first physical address”. However, this limitation only recites the idea of a solution or outcome (i.e. accessing the first memory array with the physical address determined using the abstract idea) and therefore attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. For example, there are no particular details of the method of accessing the memory at the determined physical address. Accordingly, it is equivalent to the words “apply it” and does not integrate the abstract idea into a practical application or provide significantly more. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015)  [MPEP 2106.05(f)].
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of selecting and using a mapping function to determine a physical address with the words “apply it” and therefore does not amount to significantly more than the abstract idea itself [MPEP 2106.05(f)]. Additionally, the additional limitation indicating that “the first mapping function and the second mapping function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively” does not provide an inventive concept or significantly more because it only generically links the abstract idea to the environment of memory systems that perform logical to physical addressing as indicated in the specification [0023]. Additionally, the additional limitation of receiving the command associated with the logical address does not provide significantly more because it is insignificant extra solution activity recited at a high level of generality and amounts to activity recognized by the courts as well understood, routine, and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, including the well understood, routine, and conventional activity recited at a high level of generality with the abstract idea does not provide an inventive concept or significantly more than the abstract idea by itself [MPEP 2106.05(d). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 1 is not patent eligible.
Regarding claim 2: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 1 and additionally recites an abstract idea by reciting the mental process of “a second logical address for second data stored in the second memory array; using the second mapping function, based at least in part on the second data associated with the second logical address being stored in the second memory array, to determine a second physical address within the second memory array, the second physical address corresponding to the second logical address” for reasons analogous to the abstract idea from claim 1.  
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional limitation of “receiving, during the first time interval, a second access command associated with a second logical address for second data stored in the second memory array”, which is analogous to the additional limitation identified as insignificant extra-solution activity from claim 1 and therefore does not integrate the judicial exception into a practical application. 
The claim recites the additional limitation of “accessing the second data stored in the second memory array based at least in part on the second physical address”, which is analogous to the limitation identified as adding the words “apply it” from claim 1 and therefore does not integrate the judicial exception into a practical application. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea for reasons analogous to those indicated for the corresponding analogous limitations from claim 1. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 2 is not patent eligible.
Regarding claim 3: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 2 and additionally recites an abstract idea by reciting the mental process of, “selecting, for use throughout a second time interval different from the first time interval, a third mapping function for the first memory array and a fourth mapping function forAttorney Docket No. P300.01 (88231.2900)Micron Ref. No. 2018-0409.01/US46 the second memory array, , wherein the fourth mapping function is different from the third mapping function, the third mapping function is different from the first mapping function, and the fourth mapping function is different from the second mapping function” for reasons analogous to the abstract idea from claim 1. 
Under the Alice Framework Step 2A prong 2, the claim does not recite additional limitations other than analogous limitations to those indicated for claims 1 and 2, which are analyzed analogously for claim 3. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea for reasons analogous to those indicated for the corresponding analogous limitations from claims 1 and 2 Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 3 is not patent eligible.
Regarding claim 4: 
The limitations from claim 4 are analyzed analogously to the limitations from claim 2. For these reasons, the limitations from claim 4 are not patent eligible. 
Regarding claim 5: 
Claim 5 only recites a modification to the mental process identified as abstract from claim 3 by reciting “wherein selecting the third mapping function and the fourth mapping function is based at least in part on a trigger event or a schedule”, which importantly, does not prevent the mental process from being performed mentally. Accordingly, claim 5 is not patent eligible for reasons analogous to claim 3 as it only further recites or modifies an abstract idea. 
Regarding claim 6: 
Claim 6 only recites a modification to the mental process identified as abstract from claim 5 by reciting, “wherein the trigger event comprises a boot event, a reboot event, a command from a host device, a quantity of access commands satisfying a threshold, a detection of an attack on the memory device, or any combination thereof”. Additionally or alternatively, the limitation from claim 6 may be viewed as reciting an additional abstract idea by reciting that selecting the third mapping function “based on” the trigger event is the mental process of “determining a quantity of access commands satisfy a threshold”. Accordingly, claim 6 is not patent eligible for reasons analogous to claim 6 as it only further recites or modifies an abstract idea. 
Regarding claim 7: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 1 and additionally recites an abstract idea (or modifies the abstract idea from claim 1) by reciting the mental process of “selecting the first mapping function for use throughout the first time interval for the first memory array is based at least in part on the unique identifier”, which is a step that may be performed mentally as the broadest reasonable interpretation in light of the specification indicates that this may involve selecting one mapping function based on an odd, odd, even pattern of the last three digits of an identifier and another mapping function based on an odd, even, even pattern of the last three digits of an identifier [0077], which is a determination that may be performed mentally . 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element of “identifying a unique identifier associated with the first memory array or die that includes the first memory array”. However, this limitation recites insignificant extra-solution activity as it amounts to necessary data gathering and data output for performing the judicial exception (the specification indicates that identifying a unique identifier associated with the first memory array involves reading the identifier from memory [0072]) as it is analogous to other limitations found to be mere data gathering by the courts, such as Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Additionally, the limitation may be considered insignificant extra-solution activity because it is only the selection of a particular source or data type to be manipulated (a unique identifier associated with the memory device) and is similar to limitations found to be necessary data gathering and output in the form of selecting a particular source or data type to be manipulated by the courts, such as selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); or Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937. Therefore, the limitation only amounts to mere data gathering and/or selecting a particular source or data type to be manipulated and does not integrate the judicial exception into a practical application [MPEP 2106.05(g)]
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of selecting and using a mapping function to determine a physical address with the words “apply it” and therefore does not amount to significantly more than the abstract idea itself [MPEP 2106.05(f)]. Additionally, the additional limitation of identifying a unique identifier of the memory array does not provide significantly more because it is insignificant extra solution activity recited at a high level of generality and amounts to activity recognized by the courts as well understood, routine, and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); or storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Accordingly, including the well understood, routine, and conventional activity recited at a high level of generality with the abstract idea does not provide an inventive concept or significantly more than the abstract idea by itself [MPEP 2106.05(d). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 7 is not patent eligible.
Regarding claim 8: 
The limitations from claim 8 only modify the abstract ideas from claim 1 to include the selection of mapping functions including logic operations, and to include in the “using the first mapping function”, the logic operations of “an inverse operation, an exclusive or (XOR) operation, an exclusive NOR (XNOR) operation, an address swap function, a pass-through operation, or any combination thereof”, which does not prevent the mental process from being performed mentally, and is therefore rejected under a similar analysis to that performed for claim 1. Additionally, the recitation of “an inverse operation, an exclusive or (XOR) operation, an exclusive NOR (XNOR) operation, an address swap function, a pass-through operation, or any combination thereof” in regards to “using the first mapping function” may additional recite mathematical calculations as performing an inverse, XOR, XNOR, or pass-through (i.e. identity) operation requires the performance of mathematical calculations. However, the recitation of mathematical calculations also recites an abstract idea and "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"; Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). Accordingly, claim 8 is not patent eligible for reasons analogous to those indicated for claim 1 because claim 8 only further recites or modifies an abstract idea. 
Regarding claim 9: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 1 and additionally recites an abstract idea by reciting the mental process of “generating a random number”, which may be performed mentally by a person choosing a random number (i.e. 79 is a random number under 100 determined by the Examiner). Additionally or in the alternative, generating a random number is also an abstract idea because the broadest reasonable interpretation in light of the specification includes performing mathematical calculations to determine a random number (the specification indicates a random number may be generated with software (i.e. according to an algorithm (i.e. by performing calculations)) [0132]). Accordingly, “generating a random number” recites an abstract idea. Furthermore, the claim modifies the abstract idea from claim 1 by reciting, “wherein selecting the first mapping function, the second mapping function, or both, for use throughout the first time interval is based at least in part on the random number”, which only modifies the mental process from claim 1 in a way that it may still be performed mentally (i.e. determine that odd numbers from the generated random number indicate to select an inversion operation (i.e. an XOR operation performed with “1”) and even numbers indicate to select a non-inversion (i.e. an XOR operation performed with “0”) operation, which are determinations that may be performed mentally [0111]. Additionally, this modifies the mental step of using the mapping function from claim 1, which may still be performed mentally, and additionally or in the alternative, now recites mathematical calculations (i.e. performing the XOR operations [0111]), such that the limitations modified from claim 1 still recite abstract ideas). Accordingly, claim 9 is not patent eligible for reasons analogous to those indicated for claim 1 because claim 9 only further recites or modifies an abstract idea. 
Regarding claim 10: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 1 and additionally recites an abstract idea (or modifies the abstract idea from claim 1) by reciting the mental process of “selecting, based at least in part on receiving the security key, a third mapping function for the first memory array, the third mapping function different from the first mapping function, the third mapping function comprising a pass-through logic operation for each bit of logical addresses for the first memory array”, which is a step that may be performed mentally as the broadest reasonable interpretation in light of the specification indicates that this may involve selecting (i.e. determining) a pass-through (i.e. identity) mapping function for the first memory array based on determining that a security key was received, which are determinations that may be performed mentally [0082]. The claim also recites an abstract idea by reciting the mental process of “using the third mapping function, based at least in part on the second data associated with the second logical address being stored in the first memory array, to determine a second physical address within the first memory array, the second physical address corresponding to the second logical address, each bit of the second physical address identical to a corresponding bit of the second logical address”, which is analogous to the mental process for using a mapping function analyzed in claim 1 and is therefore an abstract idea for similar reasons to those indicated in claim 1. 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application.
 The claim recites the additional limitations of “receiving a security key” and “receiving a second access command associated with a second logical address for second data stored in the first memory array”. However, this limitation recites insignificant extra-solution activity as it amounts to necessary data gathering and data output for performing the judicial exception as it is analogous to other limitations found to be mere data gathering by the courts, such as Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Additionally, the limitation may be considered insignificant extra-solution activity because it is only the selection of a particular source or data type to be manipulated (i.e. the logical address is from a received command (i.e. particular source) and the security key is a particular type of data) and is similar to limitations found to be necessary data gathering and output in the form of selecting a particular source or data type to be manipulated by the courts, such as selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). Therefore, the limitation only amounts to mere data gathering and/or selecting a particular source or data type to be manipulated and does not integrate the judicial exception into a practical application [MPEP 2106.05(g)].
The claim also recites the additional limitation of “accessing the second data stored in the first memory array based at least in part on the second physical address”. However, this limitation only recites the idea of a solution or outcome in a similar fashion to the analogous limitation from claim 1 and is therefore subject to a similar analysis. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of selecting and using a mapping function to determine a physical address with the words “apply it” and therefore does not amount to significantly more than the abstract idea itself [MPEP 2106.05(f)]. Additionally, the additional limitation of receiving the command associated with the logical address and identifying the identifier does not provide significantly more because it is insignificant extra solution activity recited at a high level of generality and amounts to activity recognized by the courts as well understood, routine, and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); or storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Accordingly, including the well understood, routine, and conventional activity recited at a high level of generality with the abstract idea does not provide an inventive concept or significantly more than the abstract idea by itself [MPEP 2106.05(d). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 10 is not patent eligible.
Regarding claim 11: 
Under the Alice Framework Step 2A prong 1, the claim recites an abstract idea as the claim recites a mental process of “selecti[ng], for use throughout a first time interval, a first mapping function for a first memory array of a memory device and a second memory array of the memory device, the second mapping function different from the first mapping function” because, under the broadest reasonable interpretation of the claims (under the 35 U.S.C. §112(f) interpretation performed above), one could mentally determine a logic operation to be performed for each bit of a logical memory address (i.e. select a mapping function) for a memory array [0021-0022] or select a mapping function from a set of mapping functions for a memory array (1105) [Fig. 11], and ensure a selection of different mapping functions for each memory array (i.e. select a different logic function for a bit for the first memory array compared to the second memory array, or choose a different mapping function from a set of supported mapping functions for the first memory array compared to the second memory array). Additionally, the claim recites another abstract idea when it recites the mental process of “map[ing] logical addresses received for the first memory array during the first time interval to physical addresses within the first memory array based at least in part on the first mapping function... map[ing] logical addresses received for the second memory array during the first time interval to physical addresses within the second memory array based at least in part on the second mapping function” because the broadest reasonable interpretation of the claims includes determining that the logical address is the physical address (i.e. as the mapping function may be a pass-through (i.e. non-inverting, transparent) operation, which may be performed mentally, or determining the output of a logic function for each bit of the logical address, which may also be performed mentally (“mental processes include observations, evaluations, judgments, and opinions” [MPEP 2106.04(a)(2)(III) ¶2]). Determining the output of a logic operation for each bit of the logical address therefore also means that the limitation recites a mathematical calculation (i.e. in performing the logic operations (i.e. according to the 35 U.S.C. §112(f) interpretation above) [MPEP 2106.04(a)(2)(C)]. However, "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"; Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). Accordingly, the claim recites the above identified abstract ideas.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element of “receiv[ing] a logical address for accessing data stored in a first memory array and a second memory array”. However, this limitation recites insignificant extra-solution activity as it amounts to necessary data gathering and data output for performing the judicial exception as it is analogous to other limitations found to be mere data gathering by the courts, such as Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Therefore, the limitation only amounts to mere data gathering and/or selecting a particular source or data type to be manipulated and does not integrate the judicial exception into a practical application [MPEP 2106.05(g)].
The claim recites the additional elements of “an interface”, “a selection component”, and “a mapping component” However, these elements are recited at a high level of generality (i.e. the interface is for receiving data and the selection component and mapping components are interpreted according to the 35 U.S.C. §112(f) scheme as including a processor with instructions (for performing the algorithm analyzed in the abstract idea above) such that they amount to no more than mere instructions to apply the exception using generic computer components [MPEP §2106.05(f)]. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim recites the additional limitation, “the first mapping function and the second mapping function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively”. However, this limitations only amounts to generically linking the claims to a technological environment by linking the application of the abstract idea to memory systems that map logical addresses to physical addresses as described by the specification in [0023]. Accordingly, the limitation fails to integrate the judicial exception into a practical application [MPEP 2106.05(h)]. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of selecting and using a mapping function to determine a physical address by using generic computer components to implement the abstract idea, such that it amounts to no more than mere instructions to “apply it” on a generic computer [MPEP 2106.05(f)]. Additionally, the additional limitation indicating that “the first mapping function and the second mapping function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively” does not provide an inventive concept or significantly more because it only generically links the abstract idea to the environment of memory systems that perform logical to physical addressing as indicated in the specification [0023]. Limitations that amount to generically linking a field of use or technological environment in which to apply a judicial exception to not amount to significantly more than the abstract idea itself [MPEP 2106.05(h)]. Additionally, the additional limitation of receiving the logical addresses does not provide significantly more because it is insignificant extra solution activity recited at a high level of generality and amounts to activity recognized by the courts as well understood, routine, and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, including the well understood, routine, and conventional activity recited at a high level of generality with the abstract idea does not provide an inventive concept or significantly more than the abstract idea by itself [MPEP 2106.05(d). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 1 is not patent eligible.
Regarding claim 12: 
Claim 12 further recites an abstract idea by reciting, “select[ing], for use throughout a second time interval different from the first time interval, a third mapping function for the first memory array and a fourth mapping function for the second memory array, wherein the fourth mapping function is different from the third mapping function, the third mapping function is different from the first mapping function, and the fourth mapping function is different from the second mapping function.”, which is analogous to the abstract idea identified in claim 11 and is therefore analyzed similarly. Claim 12 also recites an additional limitation (the third mapping function and the fourth mapping function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively) analogous to the additional limitation from claim 11 (the first mapping function and the second mapping function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively), and is therefore analyzed similarly. Accordingly, claim 12 is not patent eligible for reasons analogous to claim 11. 
Regarding claim 13: 
Claim 13 only further recites abstract ideas (“map the logical addresses received via the interface for the first memory array during the second time interval to physical addresses within the first memory array based at least in part on the third mapping function” and “map the logical addresses received via the interface for the second memory array during the second time interval to physical addresses within the second memory array based at least in part on the fourth mapping function”) analogous to the abstract ideas identified for claim 11. Accordingly, claim 13 is not patent eligible for reasons analogous to claim 11. 
Regarding claim 14: 
Claim 14 only recites a modification to the mental process identified as abstract from claim 12 by reciting “wherein selecting the third mapping function and the fourth mapping function is based at least in part on a trigger event or a schedule”, which importantly, does not prevent the mental process from being performed mentally. Accordingly, claim 14 is not patent eligible for reasons analogous to claim 12 as it only further recites or modifies an abstract idea.
Regarding claim 15: 
Claim 15 only recites a modification to the mental process identified as abstract from claim 14 by reciting, “wherein the trigger event comprises a boot event, a reboot event, a command from a host device, a quantity of access commands satisfying a threshold, a detection of an attack on the memory device, or any combination thereof”. Additionally or alternatively, the limitation from claim 15 may be viewed as reciting an additional abstract idea by reciting that selecting the third mapping function “based on” the trigger event is the mental process of “determining a quantity of access commands satisfy a threshold”. Accordingly, claim 15 is not patent eligible for reasons analogous to claim 14 as it only further recites or modifies an abstract idea. 
Regarding claim 16:
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 11 and additionally recites an abstract idea (or modifies the abstract idea from claim 11) by reciting the mental process of “selecting the first mapping function for use throughout the first time interval for the first memory array is based at least in part on the unique identifier”, which is a step that may be performed mentally as the broadest reasonable interpretation in light of the specification indicates that this may involve selecting one mapping function based on an odd, odd, even pattern of the last three digits of an identifier and another mapping function based on an odd, even, even pattern of the last three digits of an identifier [0077], which is a determination that may be performed mentally. 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element of “identify a unique identifier associated with the first memory array, the second memory array, a die that includes the first memory array or the second memory array, a memory device including the first memory array or the second memory array, or any combination thereof”. However, this limitation recites insignificant extra-solution activity as it amounts to necessary data gathering and data output for performing the judicial exception (the specification indicates that identifying a unique identifier associated with the first memory array involves reading the identifier from memory [0072]) as it is analogous to other limitations found to be mere data gathering by the courts, such as Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Additionally, the limitation may be considered insignificant extra-solution activity because it is only the selection of a particular source or data type to be manipulated (a unique identifier associated with the memory device or first or second memory arrays or dies including the first or second memory arrays) and is similar to limitations found to be necessary data gathering and output in the form of selecting a particular source or data type to be manipulated by the courts, such as selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); or Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937. Therefore, the limitation only amounts to mere data gathering and/or selecting a particular source or data type to be manipulated and does not integrate the judicial exception into a practical application [MPEP 2106.05(g)]
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of selecting and using a mapping function to determine a physical address with the words “apply it” by performing the abstract idea with a generic computer components recited at a high level of generality and therefore does not amount to significantly more than the abstract idea itself [MPEP 2106.05(f)]. Additionally, the additional limitation of identifying a unique identifier of the memory array does not provide significantly more because it is insignificant extra solution activity recited at a high level of generality and amounts to activity recognized by the courts as well understood, routine, and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); or storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Accordingly, including the well understood, routine, and conventional activity recited at a high level of generality with the abstract idea does not provide an inventive concept or significantly more than the abstract idea by itself [MPEP 2106.05(d). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 16 is not patent eligible.
Regarding claim 17: 
The limitations from claim 17 only modify the abstract ideas from claim 11 to include the selection of mapping functions including logic operations, and to include in the “map... based on the first mapping function... map... based on the second mapping function”, the logic operations of “an inverse operation, an exclusive or (XOR) operation, an exclusive NOR (XNOR) operation, an address swap function, a pass-through operation, or any combination thereof”, which does not prevent the mental process from being performed mentally, and is therefore rejected under a similar analysis to that performed for claim 11. Additionally, the recitation of “an inverse operation, an exclusive or (XOR) operation, an exclusive NOR (XNOR) operation, an address swap function, a pass-through operation, or any combination thereof” in regards to “using the first mapping function” may additional recite mathematical calculations as performing an inverse, XOR, XNOR, or pass-through (i.e. identity) operation requires the performance of mathematical calculations. However, the recitation of mathematical calculations also recites an abstract idea and "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"; Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). Accordingly, claim 17 is not patent eligible for reasons analogous to those indicated for claim 11 because claim 17 only further recites or modifies an abstract idea. 
Regarding claim 18: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 11 and additionally recites an abstract idea by reciting the mental process of “generat[ing] a random number”, which may be performed mentally by a person choosing a random number (i.e. 79 is random number under 100 determined by the Examiner). Additionally or in the alternative, generating a random number is also an abstract idea because the broadest reasonable interpretation in light of the specification includes performing mathematical calculations to determine a random number (the specification indicates a random number may be generated with software (i.e. according to an algorithm (i.e. by performing calculations)) [0132]). Accordingly, “generate a random number” recites an abstract idea. Furthermore, the claim modifies the abstract idea from claim 11 by reciting, “wherein the selection component is configured to select the first mapping function, the second mapping function, or both, for use throughout the first time interval based at least in part on the random number”, which only modifies the mental process from claim 11 in a way that it may still be performed mentally (i.e. determine that odd numbers from the generated random number indicate to select an inversion operation (i.e. an XOR operation performed with “1”) and even numbers indicate to select a non-inversion (i.e. an XOR operation performed with “0”) operation, which are determinations that may be performed mentally [0111]. Additionally, this modifies the mental steps of mapping based on the first or second mapping function from claim 11, which may still be performed mentally, and additionally or in the alternative, now recites mathematical calculations (i.e. performing the XOR operations [0111]), such that the limitations modified from claim 11 still recite abstract ideas). 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element of the “number generator”. However, this element is recited at a high level of generality (i.e. the number generator is interpreted according to the 35 U.S.C. §112(f) scheme as including a processor with instructions (for performing the algorithm analyzed in the abstract idea above) such that it amounts to no more than mere instructions to apply the exception using generic computer components [MPEP §2106.05(f)]. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of selecting and using a mapping function to determine a physical address by using generic computer components to implement the abstract idea, such that it amounts to no more than mere instructions to “apply it” on a generic computer [MPEP 2106.05(f)]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 18 is not patent eligible.
Regarding claim 19: 
Under the Alice Framework Step 2A prong 1, the claim recites an abstract idea as the claim recites a mental process of “selecti[ng], for use throughout a first time interval, a first mapping function for a first memory array of a first memory dice of the plurality of memory dice and a second mapping function for a second memory array of a second memory dice of the plurality of memory dice, the second mapping function different from the first mapping function” because, under the broadest reasonable interpretation of the claims (under the 35 U.S.C. §112(f) interpretation performed above), one could mentally determine a logic operation to be performed for each bit of a logical memory address (i.e. select a mapping function) for a memory array of a memory die [0021-0022] or select a mapping function from a set of mapping functions for a memory array of a memory die (1105) [Fig. 11], and ensure a selection of different mapping functions for each memory array (i.e. select a different logic function for a bit for the first memory array compared to the second memory array, or choose a different mapping function from a set of supported mapping functions for the first memory array compared to the second memory array). Accordingly, the claim recites the above identified abstract idea.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element of “receiv[ing] a logical address for a plurality of memory dice”. However, this limitation recites insignificant extra-solution activity as it amounts to necessary data gathering and data output for performing the judicial exception as it is analogous to other limitations found to be mere data gathering by the courts, such as Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Therefore, the limitation only amounts to mere data gathering and/or selecting a particular source or data type to be manipulated and does not integrate the judicial exception into a practical application [MPEP 2106.05(g)].
The claim recites the additional elements of “an interface” and “a selection component”. However, these elements are recited at a high level of generality (i.e. the interface is for receiving data and the selection component is interpreted according to the 35 U.S.C. §112(f) scheme as including a processor with instructions (for performing the algorithm analyzed in the abstract idea above) such that it amounts to no more than mere instructions to apply the exception using generic computer components [MPEP §2106.05(f)]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim recites the additional limitation, “the first mapping function and the second mapping function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively”. However, this limitations only amounts to generically linking the claims to a technological environment by linking the application of the abstract idea to memory systems that map logical addresses to physical addresses as described by the specification in [0023]. Accordingly, the limitation fails to integrate the judicial exception into a practical application [MPEP 2106.05(h)]. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of selecting  mapping functions for determining a physical address by using generic computer components to implement the abstract idea, such that it amounts to no more than mere instructions to “apply it” on a generic computer [MPEP 2106.05(f)]. Additionally, the additional limitation indicating that “the first mapping function and the second mapping function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively” does not provide an inventive concept or significantly more because it only generically links the abstract idea to the environment of memory systems that perform logical to physical addressing as indicated in the specification [0023]. Limitations that amount to generically linking a field of use or technological environment in which to apply a judicial exception to not amount to significantly more than the abstract idea itself [MPEP 2106.05(h)]. Additionally, the additional limitation of receiving the logical addresses does not provide significantly more because it is insignificant extra solution activity recited at a high level of generality and amounts to activity recognized by the courts as well understood, routine, and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, including the well understood, routine, and conventional activity recited at a high level of generality with the abstract idea does not provide an inventive concept or significantly more than the abstract idea by itself [MPEP 2106.05(d). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 19 is not patent eligible.
Regarding claim 20: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 19 and additionally recites an abstract idea by reciting the mental process of, “select[ing], for use throughout a second time interval different from the first time interval, a third mapping function for the first memory array and a fourth mapping function for the second memory array, wherein the fourth mapping function is different from the third mapping function, the third mapping function is different from the first mapping function, and the fourth mapping function is different from the second mapping function” for reasons analogous to the abstract idea from claim 19. 
Under the Alice Framework Step 2A prong 2, the claim does not recite additional limitations other than analogous limitations to those indicated for claims 19, which are analyzed analogously for claim 20. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea for reasons analogous to those indicated for the corresponding analogous limitations from claim 19. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 20 is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 13 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Pub. No. US 2019/0108889 A1 (Gholamipour).
Regarding claim 1: 
Gholamipour discloses, a method, comprising: selecting, for use throughout a first time interval, a first mapping function for a first memory array of a memory device and a second mapping function for a second memory array of the memory device (by disclosing the method in [Fig. 35], which may be implemented with a selection module (3636), which selects new placement mappings (i.e. mapping functions) for use by location decoder (3626) for each subgroup of the non-volatile memory arrays (3622), including a first placement mapping for a first subgroup and a second placement mapping for a second subgroup of memory cells (i.e. a first memory array and a second memory array), when the memory array is divided into sub-groups and a the mappings are selected during a subsequent period of time (3564) (i.e. during a first time interval) [0201] [0203-0205] [Fig. 35]) the second mapping function different from the first mapping function (“by selecting two different placement mappings[] for the subgroups resulting from the split” [0204]), the first mapping function and the second mapping function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively (the placement mappings are used to convert received logical addresses into abstract physical addresses (i.e. logical addresses to physical addresses) for each of the corresponding subgroups [0202] [0204]); receiving, during the first time interval, a first access command associated with a first logical address for first data stored in the first memory array; using the first mapping function, based at least in part on the first data associated with the first logical address being stored in the first memory array, to determine a first physical address within the first memory array, the first physical address corresponding to the first logical address; and accessing the first data stored in the first memory array based at least in part on the first physical address (by disclosing that a command queue receives read and write commands from a host [0202]. The commands have logical addresses, which are received by the location decoder (3636) from the command queue (3624) (i.e. a first access command associated with a first logical address). A portion of the logical address is used to determine which wear leveling group the corresponding physical unit is in (i.e. a first logical address for first data stored in the first memory array, based at least in part on the first data associated with the logical address being stored in the first memory array) (i.e. in the case of a read command, the abstract physical address will store the data that is the subject of the read operation) [0202] [0206]. Based on the subgroup, the corresponding placement mapping can be used to generate the abstract physical address (i.e. to determine a first physical address within the first memory array) [0206]. From there, the commands are placed in the physical command queue (3630) and pass to scheduler (3632) where they are executed in the non-volatile memory (i.e. the data is read or written according to the command) (i.e. by read or write circuits of the non-volatile memory) (i.e. accessing the first data stored in the first memory array based at least in part on the first physical address) [0047] [0202] [0205] [Fig. 36]).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2008/0320214 A1 (Ma) in view of US Patent Application Pub. No. US 2019/0108889 A1 (Gholamipour).
Regarding claim 1 and analogous claims 11 and 19: 
Ma discloses, a method, comprising: a first mapping function for a first memory array (by disclosing multiple single-chip flash memory devices connected to a smart storage switch, such that a first single-chip flash memory device (22), which contains dies and planes of memory arrays (68) (i.e. first memory array) [Fig. 22] [Fig. 23] may perform wear leveling and logical to physical address mapping with a CPU of the NVM controller of the flash memory chip (73) according to an address map (i.e. a first mapping function for a first memory array) [Fig. 4] [0059] [0060] [0075]. Alternatively, the smart storage switch with CPU (82) may perform the two layers of wear-leveling (i.e. one level across the chips, and another level within the single-chip flash memory devices) [0056] [0075]. The mapping is performed for memory commands with LBAs received from a host through an interface (18) (34) [Fig. 1] [Fig. 3]) of a memory device (see [Fig. 1]) and a second mapping function for a second memory array of the memory device, the second mapping function different from the first mapping function (by disclosing multiple single-chip flash memory devices connected to a smart storage switch, such that a second single-chip flash memory device (23), which contains dies and planes of memory arrays (68) (i.e. first memory array) [Fig. 22] [Fig. 23] may perform wear leveling and logical to physical address mapping with a CPU of the NVM controller (i.e. selection component) of each flash memory chip (73) (73’) according to an address map (i.e. mapping component) (i.e. a first mapping function for a first memory array and a second mapping function for a second memory array) (i.e. [Fig. 4] [0059] [0060] [0075]. Alternatively, the smart storage switch with CPU (82) may perform the two layers of wear-leveling (i.e. one level across the chips, and another level within each single-chip flash memory devices) [0056] [0075]. Because the bad-block and wear-leveling remapping is performed according to the state of each flash memory chip, and the flash memory chips are different chips, the mapping functions are different mapping functions [Fig. 3] [Fig. 1] [), the first mapping function and the second mapping function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively (see [Fig. 3], LBAs that are for the first memory array (i.e. first single-chip flash memory) are remapped to PBAs for memory arrays (68) in the first single-chip flash memory, and LBAs that are for the second memory array (i.e. second single-chip flash memory) are remapped to PBAs for memory arrays (68) in the second single-chip flash memory) [Fig. 3] [0056] [0059-0060] [0075]; receiving, during the first time interval, a first access command associated with a first logical address for first data stored in the first memory array; using the first mapping function, based at least in part on the first data associated with the first logical address being stored in the first memory array, to determine a first physical address within the first memory array, the first physical address corresponding to the first logical address; and accessing the first data stored in the first memory array based at least in part on the first physical address (by disclosing that access commands are sent among two channels in multi-channel access to two different single-chip flash memory device [Fig. 15], such that access commands are sent over a first channel to a first set of flash memory blocks (68) in the first single-chip memory device (73). The memory channel communicates LBA’s to the flash memory controllers (76), which are translated into PBA’s that are used to access the flash memory (68) by the flash memory controller (76) of the first flash memory chip (73). These access commands include read commands (i.e. for data stored in the first memory array) [0045] [0063] [0084] [0120-0123] [Fig. 15] [0056] [0059-0060] [0066] [0075] [0124-0125]). 
Ma does not explicitly disclose, but Gholamipour teaches, selecting the first and second mapping functions for use throughout a first time interval, such that the received commands for reading and writing data to the flash memory chips could occur during the first time interval (by teaching that a first instance of wear leveling may be performed in a first region of memory by rotating a mapping of logical addresses to physical addresses and at the same time, performing a second instance of wear leveling in a second region of memory by rotating a mapping of logical addresses to physical addresses in the second region [0130]. Inter region wear leveling may then be performed on top of this regional wear leveling [0130] (i.e. similar to the two-level wear leveling performed in Ma). Although this wear leveling may be performed deterministically in a first period, the regional and inter-regional wear leveling may benefit from being performed according to an adaptive scheme in a second period (i.e. during a first time interval) [0132] [0135]. This adaptive remapping may be performed at set timings or at a certain frequency (i.e. other time intervals) [0135]. To perform adaptive remapping, a cost function may be used [0138]. Performing adaptive wear leveling according to a cost metric may be performed by a hypercubic wear leveling scheme, which is a mathematical scheme [0141] [0163]. In this way, for each region, a plurality of new placement mapping schemes that use bit strings with an XOR function (i.e. a logic function for each bit) may be tested for an optimal placement mapping according to a cost function. A new optimal placement mapping may then be selected for each region during the next period of operation (i.e. according to the timing of the adaptive remapping) (i.e. selecting a first and second mapping function for use throughout a first time interval). The bit string of the optimal placement mappings may then be sent to a mapping module, which may implement the wear-leveling according to the selected bit string for the current adaptive mapping period (i.e. mapping by performing the logic functions for each bit of the logical address during the first interval) [0141] [0146] [0166] [Fig. 27] [0162-0166] [0173]. This regional wear leveling may be performed by individual regional controllers for each region, or a single controller for all of the regions [0124-0125]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wear leveling for each chip performed by either the smart storage switch (30) or flash memory controller (76) of each single-chip memory as disclosed by Ma to include the adaptive, mathematically based, hypercubic wear leveling performed in a second and subsequent periods of operation that select mapping functions for each region during each period according to a cost function as taught by Gholamipour. 
One of ordinary skill in the art would have been motivated to make this modification because mathematical schemes allow faster translations between logical and physical addresses, and because the hypercubic wear leveling scheme can account for the media properties and swap cost, remapping to a new placement may avoid undesirable placement mappings, increase endurance, and reflect media properties without the overhead associated with full logical to physical mapping as taught by Gholamipour in [0044] [0117] [0127] [0140] [0163]. 
Regarding claim 2: 
The method of claim 1 is made obvious by Ma in view of Gholamipour. 
Ma further discloses, further comprising: receiving, during the first time interval, a second access command associated with a second logical address for second data stored in the second memory array (access commands are received from the host and placed in the command queue (3624) during the wear leveling period where the memory is operated in subgroups (3564) for the subgroups, such as the subgroups 00, 01, 10, and 11 (i.e. associated with a second logical address); using the second mapping function, based at least in part on the second data associated with the second logical address being stored in the second memory array, to determine a second physical address within the second memory array, the second physical address corresponding to the second logical address; and accessing the second data stored in the second memory array based at least in part on the second physical address (by disclosing that access commands are sent among two channels in multi-channel access to two different single-chip flash memory device [Fig. 15], such that access commands are sent over a second channel to a second set of flash memory blocks (68) in the second single-chip memory device (73’). The memory channel communicates LBA’s to the flash memory controllers (76), which are translated into PBA’s that are used to access the flash memory (68) by the flash memory controller (76) of the second flash memory chip (73’) (i.e. where the mapping is performed according to the selected mapping function per the modification of Ma in view of Gholamipour as analyzed for claim 1). These access commands include read commands (i.e. for data stored in the second memory array) [0045] [0063] [0084] [0120-0123] [Fig. 15] [0056] [0059-0060] [0066] [0075] [0124-0125]). 
Regarding claim 3 and analogous claim 12: 
The method of claim 1 is made obvious by Ma in view of Gholamipour.
Ma does not explicitly disclose, but Gholamipour, further comprising: selecting, for use throughout a second time interval different from the first time interval, a third mapping function for the first memory array and a fourth mapping function for Attorney Docket No. P300.01 (88231.2900)Micron Ref. No. 2018-0409.01/US46the second memory array (by teaching that adaptive mapping may be performed in later periods after an initial period of operation, and that the adaptive wear leveling scheme may perform remapping at predetermined times or at a certain frequency (i.e. in subsequent periods, i.e. in a second time interval different from the first time interval) [0136]. The adaptive wear leveling may be performed according to a cost function, such as according to a hypercubic wear leveling scheme [0138] [0141]. This may be performed for each region (i.e. a third mapping function for the first memory array and a fourth mapping function for the second memory array) [0141] [0146] [Fig. 27] [0162-0166] [0173]). the third mapping function and the fourth mapping function configured to map logical addresses to physical addresses for the first memory array and the second memory array respectively (the placement function with the hypercubic scheme produces a bit string to be used with an XOR operation to convert a logical address to a physical address [0163] – when memory arrays are split into different groups, it may be based on levels of wear, such that each group has different properties and the information from the record (3634) may then be used to select different mapping functions for the different areas [0124-0125] [0132] [0166] [0203]) wherein the fourth mapping function is different from the third mapping function, the third mapping function is different from the first mapping function, and the fourth mapping function is different from the second mapping function (the generated functions are not deterministic, but vary based on media properties, which are different for each area and differ over time, such that the optimal placement mapping will differ for different areas in different times [0146] [0163]. Furthermore, an adaptive wear leveling scheme may be adaptive in various ways, such as the timing of the remapping (i.e. the period) and suspension of remapping, in some cases, a scheduled remapping (i.e. in a second period) may be deferred because a current placement mapping is determined to be preferable to a subsequent placement mapping (i.e. if the placement mapping changes, it is different than a previous placement mapping) [0136]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wear leveling for each chip performed by either the smart storage switch (30) or flash memory controller (76) of each single-chip memory as disclosed by Ma to include the adaptive, mathematically based, hypercubic wear leveling performed in a second and subsequent periods of operation that select mapping functions for each region during each period according to a cost function as taught by Gholamipour. 
One of ordinary skill in the art would have been motivated to make this modification because mathematical schemes allow faster translations between logical and physical addresses, and because the hypercubic wear leveling scheme can account for the media properties, and swap cost, remapping to a new placement may avoid undesirable placement mappings, increase endurance, and reflect media properties without the overhead associated with full logical to physical mapping as taught by Gholamipour in [0044] [0117] [0127] [0140] [0163]. 
Regarding claim 4 and analogous claim 13: 
The method of claim 3 is made obvious by Ma in view of Gholamipour.
Ma further discloses, receiving, during the second time interval, a third access command associated with a third logical address for third data stored in the first memory array; using the third mapping function, based at least in part on the third data associated with the third logical address being stored in the first memory array, to determine a third physical address within the first memory array, the third physical address corresponding to the third logical address; and accessing the third data stored in the first memory array based at least in part on the third physical address (because operating the memory device in a period subsequent to performing remapping according to the adaptive remapping as analyzed in claim 3 and according to Ma disclosing that access commands are sent among two channels in multi-channel access to two different single-chip flash memory device [Fig. 15], such that access commands are sent over a first channel to a first set of flash memory blocks (68) in the first single-chip memory device (73). The memory channel communicates LBA’s to the flash memory controllers (76), which are translated (i.e. using the third mapping function as taught by Ma in view of Gholamipour in claim 3) into PBA’s that are used to access the flash memory (68) by the flash memory controller (76) of the first flash memory chip (73) (i.e. map the logical addresses received via the interface for the first memory array during the second time interval to physical addresses within the first memory array based at least in part on the third mapping function” as in claim 13). These access commands include read commands (i.e. for third data stored in the first memory array). The second single-chip memory device would also receive commands and translate them into appropriate logical block addresses for access data in the second-single chip memory device during the subsequent period as taught by Ma in view of Gholamipour (i.e. “map the logical addresses received via the interface for the second memory array during the second time interval to physical addresses within the second memory array based at least in part on the fourth mapping function” as in claim 13) [0045] [0063] [0084] [0120-0123] [Fig. 15] [0056] [0059-0060] [0066] [0075] [0124-0125]).
Regarding claim 5 and analogous claim 14: 
The method of claim 4 is made obvious by Ma in view of Gholamipour.
Ma does not explicitly disclose, but Gholamipour teaches, wherein selecting the third mapping function and the fourth mapping function is based at least in part on a trigger event or a schedule (by teaching that remapping can be performed according to a timing of a remapping, a remapping frequency, or a number of write commands, etc. (i.e. a schedule) [0095] [0112] [0136]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wear leveling for each chip performed by either the smart storage switch (30) or flash memory controller (76) of each single-chip memory as disclosed by Ma to include the adaptive, mathematically based, hypercubic wear leveling performed in a second and subsequent periods, according to a remapping time, frequency, elapsed time, or number of write commands, that select mapping functions for each region during each period according to a cost function as taught by Gholamipour. 
One of ordinary skill in the art would have been motivated to make this modification because mathematical schemes allow faster translations between logical and physical addresses, and because the hypercubic wear leveling scheme can account for the media properties, and swap cost, remapping to a new placement may avoid undesirable placement mappings, increase endurance, and reflect media properties without the overhead associated with full logical to physical mapping as taught by Gholamipour in [0044] [0117] [0127] [0140] [0163]. 
Regarding claim 6 and analogous claim 15: 
The method of claim 5 is made obvious by Ma in view of Gholamipour.
Ma does not explicitly disclose, but Gholamipour teaches, wherein the trigger event comprises a boot event, a reboot event, a command from a host device, a quantity of access commands satisfying a threshold, a detection of an attack on the memory device, or any combination thereof (by teaching that remapping can be performed according to a timing of a remapping (i.e. a schedule), a remapping frequency, or a number of write commands, etc. [0095] [0112] [0136]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wear leveling for each chip performed by either the smart storage switch (30) or flash memory controller (76) of each single-chip memory as disclosed by Ma to include the adaptive, mathematically based, hypercubic wear leveling performed in a second and subsequent periods, according to a remapping time, frequency, elapsed time, or number of write commands, that select mapping functions for each region during each period according to a cost function as taught by Gholamipour. 
One of ordinary skill in the art would have been motivated to make this modification because mathematical schemes allow faster translations between logical and physical addresses, and because the hypercubic wear leveling scheme can account for the media properties, and swap cost, remapping to a new placement may avoid undesirable placement mappings, increase endurance, and reflect media properties without the overhead associated with full logical to physical mapping as taught by Gholamipour in [0044] [0117] [0127] [0140] [0163]. 
Regarding claim 8 and analogous claim 17: 
The method of claim 1 is made obvious by Ma in view of Gholamipour.
Ma does not explicitly disclose, but Gholamipour teaches, wherein the first mapping function, the second mapping function, or both, comprise a respective set of logic operations including an inverse operation, an exclusive or (XOR) operation, an exclusive NOR (XNOR) operation, an address swap function, a pass-through operation, or any combination thereof (by teaching that the mapping functions are hypercubic mapping functions that include XOR operations for each bit of an address based on a bit string, resulting in identity operations, inverse operations, and swap operations [0143] [0145]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wear leveling for each chip performed by either the smart storage switch (30) or flash memory controller (76) of each single-chip memory as disclosed by Ma to include the adaptive, mathematically based, hypercubic wear leveling performed in a second and subsequent periods, according to a remapping time, frequency, elapsed time, or number of write commands, that select mapping functions for each region during each period according to a cost function as taught by Gholamipour. 
One of ordinary skill in the art would have been motivated to make this modification because mathematical schemes allow faster translations between logical and physical addresses, and because the hypercubic wear leveling scheme can account for the media properties, and swap cost, remapping to a new placement may avoid undesirable placement mappings, increase endurance, and reflect media properties without the overhead associated with full logical to physical mapping as taught by Gholamipour in [0044] [0117] [0127] [0140] [0163]. 
Regarding claim 10: 
The method of claim 1 is made obvious by Ma in view of Gholamipour.
Ma further discloses, receiving, a second access command associated with a second logical address for second data stored in the first memory array; using the second mapping function, based at least in part on the second data associated with the second logical address being stored in the first memory array, to determine a second physical address within the first memory array, the second physical address corresponding to the second logical address; and accessing the second data stored in the first memory array based at least in part on the second physical address (because operating the memory device in a period subsequent to performing remapping according to the adaptive remapping as analyzed in claim 3 and according to Ma disclosing that access commands are sent among two channels in multi-channel access to two different single-chip flash memory device [Fig. 15], such that access commands are sent over a first channel to a first set of flash memory blocks (68) in the first single-chip memory device (73). The memory channel communicates LBA’s to the flash memory controllers (76), which are translated (i.e. using the third mapping function as taught by Ma in view of Gholamipour in claim 3) into PBA’s that are used to access the flash memory (68) by the flash memory controller (76) of the first flash memory chip (73). These access commands include read commands (i.e. for third data stored in the first memory array) [0045] [0063] [0084] [0120-0123] [Fig. 15] [0056] [0059-0060] [0066] [0075] [0124-0125]).
Ma does not explicitly disclose, but Gholamipour teaches, receiving a security key; selecting, based at least in part on receiving the security key, a third mapping function for the first memory array, the third mapping function different from the first mapping function, the third mapping function comprising a pass-through logic operation for each bit of logical addresses for the first memory array; each bit of the second physical address identical to a corresponding bit of the second logical address (by teaching that the hypercubic wear leveling scheme may determine to use a bit-string of all 0’s [0143]. The bit string of all 0’s may be selected by the selection module and sent to the wear-leveling module and location decoder to set the placement mapping function of a region of memory (i.e. select a mapping function based at least in part on receiving all 0’s from the selection module (i.e. based at least in part on receiving the security key)) [0165-0166]. When the bit string of all 0’s is used, the placement mapping function is an identity function (i.e. when a command with an LBA is received for the first single-chip memory device and the bit string read by the mapping module is all 0’s, each bit of the LBA will map to the same PBA) [0143] [0145-0146] [Fig. 28]). 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Gholamipour in further view of US Patent Application Pub. No. US 2017/0256305 A1 (Niu) in further view of US Patent Application Pub. No. US 2008/0152142 A1 (Buer) in further view of US Patent Application Pub. No. US 2018/0329629 A1 (Hajrullahu).
Regarding claim 7 and analogous claim 16: 
The method of claim 1 is made obvious by Ma in view of Gholamipour.
Ma does not explicitly disclose, but Niu teaches that wherein selecting the first mapping function for use throughout the first time interval for the first memory array is based at least in part on a key (by teaching that wear leveling may be performed in such a way as to perform attack resistance to secure data on the storage device [0038]. To perform this type of secure wear leveling, the addresses of the memory device may be XOR’ed and swizzled, both locally and globally (i.e. like the two-part wear leveling of Ma) [0065] [0068] [0071-0072]. To perform swizzling, a random swizzle function is applied to the memory address as well as a key with an XOR function to the memory address [0063] [0068]. In this way, the address may be scrambled and prevent an attack, while wear leveling the memory device [0065]. To execute a security refresh in a local rotation, a key may be changed to change the corresponding mappings [0063] [0074]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the regional wear leveling disclosed by Ma in view of Gholamipour to include the use of a key with an XOR function before swizzling the address, and changing the key periodically to perform a security refresh for the local remapping as taught by Niu. 
One of ordinary skill in the art would have been motivated to make this modification because wear leveling using a global and local scrambler while periodically conducting remapping at runtime may prevent successful malicious code attacks, as taught by Niu in [0076]. 
Ma in view of Gholamipour in further view of Niu does not explicitly disclose, but Buer teaches that scrambling may be performed with a random key for use in a swizzling and XOR operation of an address [0113]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified they key used for an XOR before swizzling function disclosed by Niu to include the random key taught by Buer because it only requires the combination of known elements according to known methods to yield predictable results. Niu teaches a key may be used with an XOR followed by a swizzle function used in a local security remapping wear leveling process to randomize an address, but does not teach a random key, Buer teaches that a random key may be used in an XOR followed by a swizzle function to randomize an address. Accordingly, one of ordinary skill in the art could have combined the random key from Buer with the XOR followed by swizzle function taught by Niu to arrive at the predictable result of generating a randomized address. Separately, the elements would continue to work the same in combination as they do together.
Ma in view of Gholamipour in further view of Niu in further view of Buer, but Hajrullahu teaches, using a random key based on a unique identifier associated with the first memory array or die that includes the first memory array (by teaching that a random number may be generated with a pseudo-random number generator, that accepts as a seed value, a hashed serial number (i.e. unique identifier) to generate the random number [0051]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the random key disclosed by Buer to include being generated by a pseudo random number generator seeded with a hash value the memory device’s serial number as taught by Hajrullahu because it would have only required the combination of known elements according to known methods to arrive at a predictable result. Beur teaches using a random key value, but does not specifically disclose how to obtain a random key value. Hajrullahu teaches that a random number may be obtained by using a pseudo random number generator seeded with a hashed serial number of a memory device. Accordingly, one of ordinary skill in the art could have combined Hajrullahu’s method of obtaining a random number to be used as the random key taught by Buer and it would have led to the predictable result that a random key was used to generate a randomized address. In combination, each element would only perform the same function as they did separately.
Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Gholamipour in further view of Niu in further view of Buer.
Regarding claim 9 and analogous claim 18: 
The method of claim 1 is made obvious by Ma in view of Gholamipour.
Ma does not explicitly disclose, but Niu teaches that wherein selecting the first mapping function, the second mapping function, or both, for use throughout the first time interval is based at least in part on a key (by teaching that wear leveling may be performed in such a way as to perform attack resistance to secure data on the storage device [0038]. To perform this type of secure wear leveling, the addresses of the memory device may be XOR’ed and swizzled, both locally and globally (i.e. like the two-part wear leveling of Ma) [0065] [0068] [0071-0072]. To perform swizzling, a random swizzle function is applied to the memory address as well as a key with an XOR function to the memory address [0063] [0068]. In this way, the address may be scrambled and prevent an attack, while wear leveling the memory device [0065]. To execute a security refresh in a local rotation, a key may be changed to change the corresponding mappings [0063] [0074]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the regional wear leveling disclosed by Ma in view of Gholamipour to include the use of a key with an XOR function before swizzling the address, and changing the key periodically to perform a security refresh for the local remapping as taught by Niu. 
One of ordinary skill in the art would have been motivated to make this modification because wear leveling using a global and local scrambler while periodically conducting remapping at runtime may prevent successful malicious code attacks, as taught by Niu in [0076]. 
Ma in view of Gholamipour in further view of Niu does not explicitly disclose, but Buer teaches generating a random number (by teaching that scrambling may be performed with a generated random key for use in a swizzling and XOR operation of an address [0103] [0113], where the random number may be generated with a random number generator (RNG) implemented with a processor and programming [0061-0062] [0120]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified they key used for an XOR before swizzling function disclosed by Niu to include the generating a random key using an RNG and using the random key taught by Buer because it only requires the combination of known elements according to known methods to yield predictable results. Niu teaches a key may be used with an XOR followed by a swizzle function used in a local security remapping wear leveling process to randomize an address, but does not teach a random key, Buer teaches that a generated random key may be used in an XOR followed by a swizzle function to randomize an address. Accordingly, one of ordinary skill in the art could have combined generating the random key and using it in an XOR from Buer with the XOR followed by swizzle function taught by Niu to arrive at the predictable result of generating a randomized address. Separately, the elements would continue to work the same in combination as they do together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303) 297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139